Case 1:20-cv-04809-TCB Document 1-19 Filed 11/25/20 Page 1 of 7




                             Exh. 18
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-19
                                                6-9 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 12 of
                                                                           of 67




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


L. LIN WOOD,JR.,

              Plaintiff,                                           CIVIL ACTION FILE NO.
                                                                   l:20-cv-04651-SDG
V.



BRAD RAFFENSPERGER,in his official
capacity as Secretary of State of the State
of Georgia,REBECCA N.SULLIVAN,
in her offlcial capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY,in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN,in his official capacity as
a Member of the Georgia State Election
Board,and ANH LE,in her official
capacity as a Member of the Georgia
State Election Board,

              Defendants.




      AFFIDAVIT OF CARLOS E. SILVA IN SUPPORT OF PLAINTIFF'S
                  MOTION FOR TEMPORARY RESTRAINING ORDER


              I, Carlos E. Silva, declare under penalty of perjury that the following is true

and correct:




{00584033.}


                                            Ex. I to TRO Motion:
                                               Silva Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-19
                                                6-9 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 23 of
                                                                           of 67




       1.1 am over the age of 18 years and competent to testify herein. I have

              personal knowledge ofthe matters stated herein.

       2.1 am and have been a Florida trial lawyer for over 26 years.

       3.1 am a registered Democrat.

      4. Me and several people from my firm were very interested in the election

              process in this country and wanted to be observers in the Georgia recount

              process to see if we had a valid, secure and non-biased voting system.

      5. On Sunday, November 15, 20201 arrived to Dekalb County Poll Precinct

              located at 2998 Turner Hill Road, Stonecrest, OA 30038.


       6.1 was allowed to be an observer and walked over to a table oftwo women

              counting votes.

       7.1 watched them pull out a pile of what I observed to be absentee ballots and
              noticed two very distinct characteristics that these ballots had. One,I noticed

              that they all had a perfect black bubble and were all Biden select. I was able
              to observe the perfect bubble for a few minutes before they made me move

              away from the table. At no time did I speak to the poll workers or obstruct

              them in any way. I heard them go through the stack and call out Biden's

              name over 500 times in a row.


{00584033.}


                                           Ex. I to TRO Motion:
                                              Silva Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-19
                                                6-9 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 34 of
                                                                           of 67




       8. On the following day, on November 16, 2020, I presented myself to Cobb

              County Poll Precinct located at 2245 Callaway Road SW, Marietta, GA. At

              first, I was standing next to the panel reviewers in Room B, where I observed

              absentee ballots being reviewed with the same perfect bubble that I had seen

              the night before at Dekalb County. All of these ballots had the same two

              characteristics: they were all for Biden and had the same perfect black bubble.

      9. After being there for over an hour, I walked over to Room C where the

              absentee ballots were being manually recounted (audited). While in this room,

              I did not hear a verbal callout as to each ballot as I had heard the day before

              in Dekalb County. It was instead, done in a silent manner between both poll

              workers.


     lO.I was able to visualize the perfect bubble with the name Biden on it for

              approximately ten minutes before a female middle aged (blonde hair with
              glasses)supervisor in a ski jacket asked me to move ten feet away and refused
              to give me her name. Later on, one of the people traveling with me from my
              office, heard her say to keep an eye on the guy with a blue blazer and a pocket

              square, he is not allowed to come on the floor and observe past the yellow

              tape. I was the only one wearing a blue blazer with a pocket square.


{00584033.)


                                           Ex. I to TRO Motion:
                                              Silva Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-19
                                                6-9 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 45 of
                                                                           of 67




     11.1 also observed a dispute at one ofthe tables between an observer and

              a male supervisor(perhaps in his mid-thirties) who stated that a box had been

              certified incorrectly because the recount number was different than the

              original number. The observer was also upset because nothing was done about

              it.


     12.1 also saw absentee ballots for Trump inserted into Biden's stack and were

              counted as Biden votes. This occurred a few times.


     13.1 also observed throughout my three days in Atlanta, not once did anyone

              verify signatures on these ballots. In fact, there was no authentication process

              in place and no envelopes were observed or allowed to be observed.

     14.1 saw hostility towards Republican observers but never towards Democrat

              observers. Both were identified by badges.

      15.Lastly, after my frustrating experience, I decided to try to speak one of the
              poll workers after hours. I identified myself as an observer that wanted to
              know more about the process and any pressure he may have been under. He

              advised that they, as poll workers, have been prohibited to speak to observers
              at any time, and that the pressure they have been under by their supeiwisors
              has been great. Not only in the speed of counting, but in reference to

{00584033.}


                                            Ex. I to TRO Motion:
                                               Silva Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-19
                                                6-9 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 56 of
                                                                           of 67




              irregularities that he was not at liberty to discuss with me. I asked him if he

              could find some time to speak with me after he was done counting and relieved

              of his duties and he said he was advised to never speak to anyone about the

              process.


     16.Based on my observations, I have reached the conclusion that in the counties

              I have observed,there is widespread fraud favoring candidate Biden only.

              There were thousands of ballots thatjust had the perfect bubble marked for

              Biden and no other markings in the rest of the ballot.




                          [SIGNATURE AND OATH ON NEXT PAGE]




{00584033.)


                                           Ex. I to TRO Motion:
                                              Silva Affidavit
                Case
                Case 1:20-cv-04809-TCB
                     1:20-cv-04651-SDG Document
                                        Document1-19
                                                 6-9 Filed
                                                     Filed 11/17/20
                                                           11/25/20 Page
                                                                    Page 67 of
                                                                            of 67




            I declare under penalty of perjury that the foregoing statements are true and

correct.




STATE OF GEORGIA


COUNTY OF FULTON




                    Carlos E. Silva appeared before me, a Notary Public in and for the

above jurisdiction, this _j^day of November 2020, and after being duly sworn,
made this Declaration, under oath.




[A%                                   l'(ikk)!
                                      U
                                               M L.
                                              Notary Public


My Commission Expires_




{00584033.2 )



                                          Ex. I to TRO Motion:
                                             Silva Affidavit
